Exhibit 10.1

 

Helmerich & Payne, Inc.

Annual Bonus Plan for Executive Officers

 

Overview

 

Annual bonus awards are available to certain executive officers to recognize and
reward desired performance.  Each year the Human Resources Committee (the
“Committee”) reviews and makes any desired changes to the participants, the
performance measures, and the specific financial and strategic objectives.  An
executive officer’s bonus award opportunity is determined primarily by the
individual’s position and level of responsibility.

 

Participation

 

The participants in the Plan are H&P’s executive management team, which includes

 

·                  Hans Helmerich

·                  John Lindsay

·                  Steve Mackey

·                  Juan Pablo Tardio

 

Bonus Award Opportunity

 

Participants are assigned target bonus awards expressed as percentages of base
salary.  These bonus awards are earned when performance objectives are
achieved.  The award percentages are as follows:

 

 

 

Threshold

 

Target

 

Reach

 

Hans Helmerich

 

40

%

100

%

130

%

John Lindsay

 

25

%

75

%

100

%

Steve Mackey

 

25

%

60

%

100

%

Juan Pablo Tardio

 

25

%

60

%

100

%

 

Financial Performance Objectives

 

The financial performance objectives selected align management with
shareholders.  When these objectives are met, shareholders will realize greater
value in their Company ownership.  A participant’s bonus award will be based
upon three disproportionately weighted financial measures being:

 

Financial Measure

 

Weighting

 

Earnings Per Share

 

35

%

Return on Invested Capital

 

35

%

Operating EBITDA

 

30

%

 

The Board of Directors, at its September quarterly meeting, annually approves an
operating and capital budget for the following fiscal year.  Each financial
measure is then assigned threshold, target and reach objectives based upon this
approved budget.  The target objective is set according to the approved
operating budget, with threshold and reach objectives adjusted 30% below and
between 30% and 50% above the target objective.  After the end of the fiscal
year, actual financial results are then compared to the predetermined objectives
for each of the financial measures to determine the amount of any bonus.  In the
event actual financial results fall between the threshold and target or the
target and reach objectives, then the bonus shall be proportionately increased
as a result of the threshold or target objective being exceeded.

 

1

--------------------------------------------------------------------------------


 

Strategic Performance Objectives

 

The bonus, if any, derived from the Company’s financial performance may then be
adjusted by a maximum of 100% as determined by the Committee (“adjustment
factor”).  Eighty percent of this adjustment factor is based upon the
Committee’s subjective evaluation of the Company’s total shareholder return
relative to an industry peer group.  The remaining 20% of this adjustment factor
is based upon the Committee’s subjective evaluation of the Company’s goals of
continued industry leading safety performance and attaining higher than industry
average utilization and premium day rates.

 

Negative Discretion

 

Notwithstanding the provisions of this Annual Bonus Plan for Executive Officers,
the Committee shall have the right to reduce or eliminate any bonus otherwise
due under this Plan based upon its subjective determination of individual
performance.

 

2

--------------------------------------------------------------------------------